     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 1 of 60
                                                                      1


 1                            UNITED STATES DISTRICT COURT

 2                             DISTRICT OF CONNECTICUT

 3     _________________________
       Yale New Haven Hospital )
 4              Plaintiff        )NO: 3:18cv1230(JCH)
                                 )May 9, 2019
 5      vs.                      )3:33 p.m.
       Alex M. Azar, II          )
 6             Defendant.        )
       _________________________)141 Church Street
 7                                 New Haven, Connecticut

 8

 9                      HEARING

10

11

12     A P P E A R A N C E S:

13     For the Plaintiff :     Patrick M. Noonan
                               Donahue, Durham & Noonan
14                             741 Boston Post Road
                               Guilford, CT 06437
15
                               Robert L Roth
16                             Hooper, Lundy & Bookman, P.C.
                               401 9th Street, NW
17                             Ste 550
                               Washington, DC 20733
18
       For the Defendant :     Carolyn Aiko Ikari
19                             U.S. Attorney's Office-HFD
                               450 Main St. Room 328
20                             Hartford, CT 06103

21                             Daniel S Schwei
                               US Department of Justice,
22                             20 Massachusetts Ave. NW
                               Room 7340
23                             Washington, DC 20530

24

25
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 2 of 60
                                                                            2


 1               THE COURT:     Good afternoon to everyone.      We're

 2     here this afternoon in the matter that's known as Yale

 3     New Haven Hospital versus Alex Azar, 318cv1230.          If I can

 4     have appearances please.

 5               MR. ROTH:     Good afternoon, Your Honor.      My name

 6     is Robert Roth, representing Yale New Haven Hospital and

 7     with me at counsel table here is our local counsel

 8     Patrick Noonan and Mark Lombardi, Assistant General

 9     Counsel for the Yale New Haven Health System.

10               THE COURT:     Good afternoon to you.

11               So I was having trouble hearing your name.           Are

12     you Attorney Roth?

13               MR. ROTH:     Roth.

14               THE COURT:     I think I confused it with part of

15     your firm's name so I wanted to be sure.         Thank you very

16     much.

17               MR. SCHWEI:     Good afternoon, Your Honor.      Daniel

18     Schwei from the Department of Justice on behalf of the

19     United States.    Joining me at counsel table is Carolyn

20     Ikari from the United States Attorney's Office.

21               THE COURT:     Good afternoon to you, Attorney

22     Ikari and Attorney Schewi.

23               We're here this afternoon for an oral argument

24     on the defendant's motion to dismiss for lack of subject

25     matter jurisdiction under Rule 12(b)1.         I don't know if
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 3 of 60
                                                                       3


 1     your local counsel have advised those visiting from out

 2     of state, I have read everything.        I have read a lot of

 3     cases.   I have read the briefs.      I have thought about the

 4     issue and what my questions and concerns are.

 5                 It doesn't mean I'm any smarter or that I have

 6     it right, so please feel free to gently correct me in my

 7     thinking.    But I say that to you because my view of oral

 8     argument, and I hate to make this sound egotistical, but

 9     it is your opportunity to explain to me what I'm

10     misunderstanding or what I have wrong or what I'm

11     overlooking that would change my view.

12                 Now, the problem with that statement is that

13     there will be a series of questions that I have and just

14     because I ask a question, doesn't mean that's my view.

15     But I'm looking for help to think through whatever is

16     that's reflected in the question.

17                 If when I finish with the questions, hopefully

18     we'll have time.     If you feel compelled that you want to

19     say something and get that on the record and my questions

20     haven't touched on it, feel free to make me aware of it.

21                 However, I would very much appreciate it if

22     counsel answers my questions.       It is amazing how many

23     lawyers don't answer a question.        It is the one thing I

24     tell to young lawyers of how can they be a good lawyer.

25     I start with listen to the question and answer it.
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 4 of 60
                                                                          4


 1               And I'll just explain what happens to me if

 2     somebody doesn't answer my question.        I have trouble

 3     absorbing what you are saying because I spend the whole

 4     time thinking about my question and hoping I will

 5     remember that question for whenever it is that you finish

 6     the non-responsive answer.

 7               I don't think it is in your interest to try to

 8     give me a different answer, but if you think it is I

 9     guess, go right ahead.      Enough of a preface.

10               I guess we'll start, Attorney Schewi.         I assume

11     that you are here to do the argument.        If you want to go

12     to the podium.     Make sure that you use the microphone.

13     First, it helps the reporter, but more importantly, your

14     opposing counsel will have trouble hearing you if it is

15     not coming through the speaker.

16               All right, sir.     I guess we'll start right at

17     the core of it.     You tell me how it is that the

18     plaintiff's challenge in this case fits in the plain text

19     of the preclusion statute.       Yeah.   I'd just like to hear

20     your answer.     I have some follow-ups.     I will throw out

21     that broad question.      So give me the Reader's Digest

22     answer to that.

23               MR. SCHWEI:     Certainly, Your Honor.      The

24     preclusion provision precludes judicial review over,

25     quote, any estimate of the Secretary for purposes of
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 5 of 60
                                                                          5


 1     determining the DSH factors. Here, the numerator of

 2     Factor Three is precisely what Yale New Haven Hospital is

 3     challenging.    At its most basic level, the Secretary used

 4     94,000 days and change.

 5               THE COURT:    Instead of 11,000 and change.          I did

 6     read the briefs.

 7               MR. SCHWEI:     Exactly, Your Honor.     So the relief

 8     they are seeking in this case an order directing the

 9     Secretary to recalculate the payment and issue that

10     additional payment.     It is impossible to grant that

11     relief without overturning an estimate of the Secretary

12     which is exactly what Congress precluded review over.

13               THE COURT:    Let's assume I'm with you on that

14     analysis. Isn't that only half of the pie?         Don't they

15     also challenge the procedure by which the Secretary

16     developed this policy and don't they ask, among all those

17     really kind of troublesome remedies of ultimately

18     prevailing with money in their pocket, don't they ask for

19     an order invalidating the merged hospital policy because

20     of procedural defects or deficiencies which would not

21     necessarily give them the relief they ask for otherwise?

22               In other words, more money or recalculation, a

23     different formula.     Secretary might end up with exactly

24     the same formula and they wouldn't put a penny in their

25     pocket, but they would get a process they alleged in
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 6 of 60
                                                                          6


 1     Count Two they were denied.       How is that precluded under

 2     the plain language of the plain text of the preclusion

 3     statute?

 4                MR. SCHWEI:    Because regardless of the ground on

 5     which this Court were to invalidate the estimate, the

 6     relief, even for a procedural claim, would still be

 7     vacating the estimate that the secretary made all the way

 8     back in fiscal year 2014 and remanding for the secretary

 9     to engage in more process to calculate a new estimate,

10     which may or may not be new, but the procedural nature of

11     any claims would not challenge the -- would not change

12     the applicability of the preclusion provision that's

13     consistent with every court that has addressed the

14     preclusion provision out of the D.C. circuit.          I'm happy

15     to address those claims.

16                THE COURT:    But the D.C. Circuit didn't address

17     this question, did they?

18                MR. SCHWEI:    They did, Your Honor.

19                THE COURT:    Show me where.

20                MR. SCHWEI:    So.

21                THE COURT:    Tell me where the language is about

22     procedural due process notice and comment, desire to

23     vacate the rule to go back for more process in the agency

24     without regard to what the outcome could be, that

25     relief -- if I ordered that relief, that number is still
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 7 of 60
                                                                           7


 1     in place.    So you tell me where is it in Florida Health.

 2                 MR. SCHWEI:    If I may grab --

 3                 THE COURT:    Go right ahead.     I think the

 4     district court judge.      It is not Jackson is her middle

 5     name.

 6                 MR. SCHWEI:    There were two judge Jacksons in

 7     the two cases.

 8                 THE COURT:    The judge who did the next one.        The

 9     DCH one that's up on appeal.       I think she even commented

10     about the claim in her case that sounds like a due

11     process claim saying that wasn't in the first case or the

12     decision so maybe she's wrong.       I guess you will tell me

13     where I'm going to find she's wrong.

14                 MR. SCHWEI:    With respect to the procedural due

15     process specifically, I agree with Your Honor that that

16     constitutional claim was not present, but the notice and

17     comment arguments were present in Florida Health.              That's

18     clear from Footnote 3 of the District Court opinion in

19     Florida Health which is 89 F.Supp 2d 3rd on page 132.             In

20     Footnote 3, the Court makes clear that in addition to

21     arbitrary and capricious arguments, the hospital also

22     claims that, quote, that it violated the APA's notice and

23     comment requirements, end quote.        And so I think at issue

24     in Florida Health were APA procedural claims, the D.C.

25     Circuit obviously did not distinguish between the
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 8 of 60
                                                                       8


 1     substantive and procedural APA claims and in DCH, there

 2     were clearly procedural claims at issue.

 3                 So no court has ever distinguished between the

 4     substantive and procedural nature of the claims.          I think

 5     that makes perfect sense because regardless of the nature

 6     of the challenge, what Congress was trying to do in terms

 7     of setting up a prospective payment system with

 8     prospective estimates that are not subject to later

 9     challenge, it doesn't matter why somebody is challenging

10     it later.     The preclusion provision is meant to guard

11     against all of those potentially disruptive later

12     challenges.

13                 THE COURT: All right.    Let me ask you this

14     hypothetical.     Assume the Secretary woke up one day in

15     2014, came into work and dictated the regulation or

16     policy that we have in front of us, just off the top of

17     his head.     Maybe he had some memos telling him what he

18     should think about, but nothing disclosed to the public.

19     He announced that afternoon once it was typed up, that

20     policy.     Is it your position, is it the Government's

21     position that no one can challenge anything the flows

22     from that policy?

23                 MR. SCHWEI:   A policy about calculating the

24     estimate which is what we have here, so assuming that for

25     the sake of Your Honor's hypothetical, yes, that is
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 9 of 60
                                                                          9


 1     exactly what Congress precluded and that makes good sense

 2     in terms of the prospective nature of these estimates.

 3               THE COURT:    Why does it make good sense?       We

 4     have laws about the power of agencies to issue policies

 5     and regulations. Congress gives agencies a lot of

 6     authority, but they also tell them you have to attack

 7     these questions of what regulations or policies will have

 8     in a certain way.     You have to give process, notice and

 9     comment, whatever words you want to use, right?          You are

10     telling me that the plain meaning, the plain text of the

11     section we're talking about in WW whatever it is subpart

12     3, limitation of review, that when it says no review of

13     any estimate, forget about the period selected, that's a

14     nonissue so no review, no judicial review of any estimate

15     for the purposes of determining the factors.          In other

16     words, the formula and the numbers that derive from the

17     formula, right, that that includes the -- I was going to

18     say process but that begs the question.         The outcome of a

19     regulation or policy and the process of creating the

20     policy cannot be attacked?

21               MR. SCHWEI:     Yes, Your Honor, and --

22               THE COURT:    Boy.   You are really going far I

23     think.

24               MR. SCHWEI:     Your Honor, I think that speaks to

25     the strength of the preclusion that Congress implemented.
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 10 of 60
                                                                       10


 1                 THE COURT:    What do you do with McNary?       What's

 2     the other one?     There's another case out there.

 3                MR. SCHWEI:    I think McNary is the perfect

 4     example, Your Honor, to contrast that case with the

 5     present one.

 6                THE COURT:    You tell me how it contrasts.

 7                MR. SCHWEI:    So McNary involves a collateral

 8     challenge regarding procedures implemented in individual

 9     adjudications for a benefit and so the particular

10     question being adjudicated is are these individual alien

11     applicants eligible for a certain immigration status.

12     Their challenge was not we are in fact entitled to that

13     status.    Their challenge was to the procedures used such

14     as are we entitled to English language interpreters and

15     the key language from McNary that I really want to focus

16     on occurs at 498 U.S. at 495, where the Supreme Court

17     said, quote, the individual respondents in this action do

18     not seek --

19                THE COURT:    A substantive declaration that they

20     are entitled to SAW status.       It happens to be highlighted

21     in my copy.     I was struck by that language as well.

22                MR. SCHWEI:    Your Honor, if I can, I hope the

23     next sentence is also highlighted.

24                THE COURT:    It is.

25                MR. SCHWEI:    Which I think is exactly what the
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 11 of 60
                                                                            11


 1     plaintiffs are doing here.       The fact that they prevail on

 2     the merits on their purportedly procedural objections

 3     have the effect of establishing their entitlement to SAW

 4     status.

 5                 THE COURT:     Absolutely.   Let me ask you this

 6     hypothetical.     Assume that we have a complaint filed in

 7     court by Middlesex Hospital.       That's a local hospital.          I

 8     doubt they qualify for this type of payment but whatever,

 9     the ABC Hospital.      They brought one count that's

10     equivalent to Count Two in this case.         What I call a

11     procedural complaint, a complaint about process.             Not the

12     calculation but the policy that was established.             Okay?

13     And they complain about the process surrounding that.

14     All right.     And let's assume that the only relief they

15     seek is an order invalidating that policy because of the

16     violation of due process or notice and comment, whatever

17     you want to call it.       Why isn't that McNary?

18                 In other words, that hospital may win in front

19     of me, go back to the Secretary and the Secretary will

20     say okay, here it is.       I'm going to adopt the same

21     policy.     You tell me what's wrong with it.       People

22     complain.     People will say that's not fair.       Don't do

23     this.     Don't do that.

24                 At the end of the day, I would press you on the

25     idea the Secretary couldn't choose this policy, right,
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 12 of 60
                                                                        12


 1     because I understand from all of the cases I read and

 2     also prior knowledge that they have wide discretion in

 3     picking things of what they are going to do.          Understand

 4     it to attack it on substance is very high.

 5                 But so at the end of the day, the Secretary

 6     might say, you know, what I'm really sorry I didn't give

 7     you the right notice and process back whenever it was.

 8     Now I have.     I've listened to everything you said and

 9     considered it, but I'm going to implement the exact same

10     policy.     The Middlesex Hospital didn't win any money out

11     of that, right?     They didn't get to put another penny in

12     their pocket just like the immigrant got a better process

13     but wasn't guaranteed the result.        The immigrant might

14     have won.     Might have gotten status, right?       Just like

15     Middlesex Hospital might win by getting a different

16     ranking and get more money.       I don't know how that will

17     happen.     You allude to the fact that would be a

18     nightmare.     I don't know if it is.     They wouldn't

19     necessarily win.     I think that's what McNary is saying.

20                 I think if you cut through a lot of complaint

21     here and you look just at that cause of action and that

22     relief, I don't know why they can't have that.

23                 MR. SCHWEI:   I think several responses, Your

24     Honor.    The first is respectfully that's not how I read

25     their complaint which is not saying the Secretary did it
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 13 of 60
                                                                       13


 1     in a procedurally improper manner and the Secretary may

 2     after more process actually be able to implement the same

 3     policy.

 4                 The way I read their complaint is the Secretary

 5     did it improperly and should be foreclosed from ever

 6     implementing the policy, and so I guess I would defer to

 7     the plaintiff here about what they are trying obtain

 8     through this lawsuit.

 9                 THE COURT:    I will.   Don't worry.    That doesn't

10     mean I can strike every other remedy they seek based on

11     your motion.     I can strike all their other counts, but

12     what I'm trying to get at with you is, if I'm left with

13     Count Two in the third paragraph of relief, why isn't

14     that.     I'm struggling with why it is within the language

15     of the preclusion on review and why it isn't like McNary.

16                 MR. SCHWEI:    So I think going beyond the

17     complaint here and talking about that hypothetical

18     situation, that draws in the D.C. Circuit line of cases

19     embracing the idea that you cannot challenge a general

20     procedure if your only goal is to reverse your

21     individualized decision and that's exactly what we have

22     here where the plaintiff on page 29 of their opposition,

23     admits -- obviously we are challenging the estimated

24     self.     They are not seeking a general vacatur of the

25     policy and then recalculation of every hospital's fiscal
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 14 of 60
                                                                       14


 1     year 2014 Factor Three, pursuant to whatever ultimate

 2     policy the Secretary arrives at at the end of the new

 3     notice and comment provision.

 4                They are only seeking relief as to their

 5     individual hospital and I think that's exactly what the

 6     D.C. Circuit talks about.       Stepping back to understand

 7     why Congress would have implemented this preclusion

 8     provision, the nature of the Factor Three DSH payments

 9     here are a fixed pool of money with each hospital getting

10     a pro rata share.      The Secretary making an estimate up

11     front about each hospital's pro rata share, if hospitals

12     are allowed to challenge after the fact the Secretary's

13     prospective estimates, whether it's substantive

14     challenges, procedural challenges or other types of

15     challenges, it threatens to undo the whole scheme where

16     each hospital's Factor Three and the ultimate amount of

17     money they receive depends on every other hospital's

18     Factor Three.

19                The plaintiff says, well, you don't have to

20     recalculate everyone's money here, but critically the

21     question before this Court is what does the preclusion

22     provision mean and adopting their interpretation of the

23     preclusion provision allowing these types of generalized

24     broad challenges would open the door, not just for their

25     claim but any swath of claims alleging procedural defects
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 15 of 60
                                                                             15


 1     in the Secretary's estimates and that's exactly the type

 2     of disruption that Congress wanted to avoid through the

 3     preclusion provision and the prospective system.

 4                 THE COURT:   I'm sure Attorney Ikari told you

 5     that I love analogies.      I think they are really powerful

 6     and I'm terrible coming up with them.         The one that's

 7     running through my head right now which admittedly is

 8     terrible, is basically what you are saying if the

 9     Secretary were driving a car on business to get from the

10     headquarters, her headquarters to a meeting at the White

11     House and she runs a red light and kills somebody.              She

12     should just be able to continue because it would be a

13     terrible disruption if she has to stop and deal with an

14     accident.    God forbid.    There's nothing in the budget to

15     pay for the death of that person.        It isn't budgeted, so

16     we couldn't possibly deal with fact that this loss has

17     been suffered.     Admittedly a terrible analogy.       Your

18     argument, your argument that caused me to have that

19     terrible analogy.

20                 My response to that is and I know, you know, you

21     are being a good lawyer.       You want to keep driving me

22     back to the plaintiff's complaint which is laden up with

23     all kind of things and if I agree with the D.C. circuit,

24     they are out the door.

25                 What I'm trying to do is to get you to focus on
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 16 of 60
                                                                       16


 1     the part of their complaint which I think does say

 2     procedurally you screwed up, Secretary and you can't do

 3     that.     The law requires you to follow certain things.        So

 4     they mention notice and comment, they talk about

 5     something I'm not that familiar with but the concept

 6     there's a pre-existing policy.        You can't change it

 7     without letting us know you are going to do it, put us on

 8     notice in the notice period, that you didn't reveal what

 9     the rule was going to be at any time until you pronounced

10     it.     That's all process.    Those are allegations of

11     paragraph 61.

12                 MR. SCHWEI:    I agree with Your Honor that they

13     allege process-related claims, but the therefore I think

14     is different.     The therefore that they ask for is the

15     Secretary violated the process.        Therefore, we get our

16     money.     They are not saying the Secretary violated the

17     process.     Therefore, the Secretary has to do more

18     process.

19                 THE COURT:    So you don't have to make that

20     argument again.     If that's their argument, I won't say

21     I'm granting your motion, but I will treat the Complaint

22     as that's what it is doing and then I will decide if I

23     agree with the D.C. Circuit.

24                 So but what I'm trying to get is that's not what

25     they are doing.     When counsel gets up, if he says yeah,
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 17 of 60
                                                                         17


 1     Judge, I did ask for a lot of that kind of remedy and

 2     money and I want a recalculation but, you know, I asked

 3     for this process.      I asked you to vacate this regulation

 4     because it is unlawful because process violations under

 5     the law which isn't covered by the preclusion review,

 6     certainly not the plain text and it's McNary tells me

 7     that I can even with a preclusion, I can go over there

 8     and look at the process and that's what he said he wants,

 9     that's what I'm trying to get you to help me understand

10     why he would be wrong if that's what he wants.

11                MR. SCHWEI:    I think we have talked about the

12     line of cases that you can't just do something.

13                THE COURT:    I agree.    You can't repackage it.       I

14     think that's probably what the DCH plaintiff might suffer

15     from.   I think they tried to go this route a little bit

16     and they didn't quite go far enough.         I'm not sure

17     whether the plaintiff here has -- I don't know whether he

18     hasn't gone far enough, but that he's done it right

19     because as you say, this claim which might be a good one

20     or have jurisdiction, let's put it that way.          Maybe the

21     notice was fine.     What do I know.     At least I have

22     jurisdiction.     You know, and I understand why he did

23     this.   He's between a rock and a hard place, but it is

24     bundled up with a whole lot of other things.          If I agree

25     with the D.C. Circuit, that's what they are.          All wrapped
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 18 of 60
                                                                       18


 1     up challenges to the estimate, you know.         I'm not saying

 2     the plaintiff is home free on his cause of action, I just

 3     think that -- I have questions for the plaintiff on the

 4     preclusion scope and his request for remedy like give me

 5     more money, redo my estimate, those kind of remedies that

 6     the D.C. Circuit spoke about in Florida.

 7                But at the end of the day, I have this Count Two

 8     and I have relief paragraph number 3.         It's like boy,

 9     that looks like McNary to me.        If it were standing by

10     itself, it would be McNary.

11                MR. SCHWEI:    Let me start with the text of the

12     preclusion provision and the preface, the prefatory

13     language of the preclusion provision there shall be no

14     administrative or judicial review under Section 1395ff,

15     Section 1395oo or otherwise.       The D.C. Circuit has noted

16     in Texas Alliance that that language is a term of art in

17     the Medicare context and it is the strongest possible

18     there shall be no judicial review language that Congress

19     uses and under Section 95FF and OO and otherwise namely

20     the APA, plaintiffs can bring procedural challenges to

21     Medicare policies under 1395ff and oo.

22                THE COURT:    Yeah, right.

23                MR. SCHWEI:    And so by excluding that type of

24     review, Congress is not distinguishing between

25     substantive challenges and procedural challenges.
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 19 of 60
                                                                         19


 1     Congress is excluding both types of challenges which fall

 2     within the umbrella of those statutory sections, so I

 3     think the plain text supports the notion procedural

 4     claims are barred.

 5                 I think also the idea that the identical claim

 6     between DCH versus this Complaint, that one might succeed

 7     and one might fail only underscores how it is all about

 8     semantics and repackaging of claims.         That is, of course,

 9     what Congress wanted to avoid through preclusion.           The

10     disruption and the uncertainty caused by allowing claims

11     against the Secretary's prospective estimates will be the

12     same regardless of how a plaintiff packages its claims,

13     and I think that's a consistent theme throughout all of

14     these Medicare cases.      That packaging really should not

15     matter because we're going to what we're asking what did

16     Congress want.     Just to return to the analogy which I

17     agree --

18                 THE COURT:   I think we need to stop because I

19     have a lot more questions and you don't have a lot more

20     time.    The problem with your argument is you stop at the

21     colon.     What it says is there will be no judicial review

22     under those sections which admittedly would be where you

23     find the APA-type of review of any estimate of the

24     Secretary.

25                 The way I put my hypothetical I would say that's
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 20 of 60
                                                                        20


 1     a review of the process of promulgating the regulation.

 2     If they wanted to suspend for the purposes of this

 3     estimate, this estimating process, and appeal under the

 4     APA or whatever it is OO, whatever the language is, that

 5     says once you go to the board, you can go to a federal

 6     court.    If they wanted to suspend that, in terms of

 7     process, as it led to an estimate, not the calculation,

 8     but the defining of it, I would have written there will

 9     be no judicial review, not under OO but for the remedies

10     in OO.

11                In other words, that I think they are saying

12     that OO is a vehicle that gets you to federal court in

13     this area of Medicare regulations and there are saying

14     you can't use that vehicle to challenge the estimate.

15     And I don't need to be told because I have some questions

16     for the plaintiff, that challenging the estimate, there's

17     no way you can challenge the estimate without challenging

18     the pieces that make the estimate right.         So that's the

19     trouble that they had at D.C., and I think it is a

20     problem for the plaintiff here, but he hasn't had a

21     chance to speak.

22                So you don't have to tell me about that aspect

23     of challenging the estimate.       To me anything that creates

24     the final estimate number which went in the pocket of the

25     various hospitals, whether it is the enumerator or
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 21 of 60
                                                                         21


 1     denominator, it is the data, it is the period you pick,

 2     whatever, that can't be challenged as a substantive

 3     matter, but I don't think that means you can't challenge

 4     the process of creating a regulation that eventually

 5     leads to an estimate.

 6                MR. SCHWEI:    I think if that is correct, then

 7     there will be significant disruption and uncertainty for

 8     the Secretary DSH calculations which Congress wanted to

 9     be final and not subject to review.         I think the ability

10     to recast a challenge as not going to the ultimate merits

11     but only the process by which something was done, can

12     easily be pled and obtained in virtually every case

13     trying to challenge the DSH estimate.

14                THE COURT:    I don't think so.     I think the

15     plaintiff in McNary they really wanted to get

16     remedies from the immigration process, right?          But they

17     didn't ask for that.      They knew they might not get it and

18     Congress said you can't complain about this outcome, but

19     you can complain if we have a Star Chamber approach to

20     Government process, right?       I don't know.     I think McNary

21     is still good law.

22                MR. SCHWEI:    The way I would think about the

23     plaintiff's claim, even framed in procedural terms, is

24     the Secretary followed the wrong process in

25     calculating our estimate.       In the sense of didn't go
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 22 of 60
                                                                            22


 1     through the right notice and comment.         The Secretary

 2     calculated our estimate after improperly failing to go

 3     through notice and comment.       That is still an attack on

 4     the estimate.     There is no way to grant relief even on a

 5     procedural claim without vacating the current estimate.

 6                THE COURT:    Well, if he goes through a process

 7     and he comes out with a different formula or factor,

 8     whatever, probably not using the right term there.              He

 9     changes whether the way Yale wants it or some other way.

10     It could be Yale losses more money with the new rule,

11     right, and they wouldn't be able to challenge that so

12     long as the process is okay.       Whatever it is.

13                If he ends up with a different formula that

14     leads to different estimates for everybody, I don't know.

15     I go back to my second, my second hypo and that is the

16     Secretary of one of our agencies could come in in the

17     morning and just pronounce a regulation or policy that

18     governs millions and billions of dollars of money and

19     thousands of entities or hundreds of thousands of people

20     and do it without regard to his legal obligations under

21     the APA?    I find that hard to believe.

22                MR. SCHWEI:    I think there are always going to

23     be difficult hypotheticals in the context of Medicare

24     preclusion provisions.      Yet courts continue and have

25     consistently given effect to the full scope of those
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 23 of 60
                                                                        23


 1     Medicare preclusion.

 2                 THE COURT:    Let me change the tune.     Let's

 3     assume that you're right that Section 3 wipes out all

 4     kinds of judicial review.       There's no remedy at all no

 5     matter what the Secretary did as far as process, forget

 6     about the calculation flowing from the formula he came up

 7     with.   Why can't the plaintiff seek redress from

 8     mandamus?    Isn't that exactly the situation if someone

 9     acts, you know, I don't want to say illegally, much more

10     than illegally, clearly illegally, whatever the language

11     is I'm not remembering.       Why can't he mandamus them to do

12     the process correctly just like judges get mandamused for

13     not, I don't know, whatever, ordering the Government to

14     turn over discovery when there's no obligation to do so.

15     There's a case in the Second Circuit to that effect.            Why

16     can't he mandamus the Secretary?

17                 MR. SCHWEI:    So in our opening brief, we cited

18     various cases holding that mandamus would fall within the

19     type of preclusion language at issue here.          The or

20     otherwise language, and notably in the plaintiff's

21     opposition, they don't respond at all regarding their

22     mandamus claim, so I view it as effectively forfeited.

23                 But to answer the actual question here, I think

24     number one, there's the text of the preclusion provision

25     that doesn't apply to the nature of the claim or the
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 24 of 60
                                                                         24


 1     cause of action for a claim.       It applies to the Medicare

 2     claims or otherwise which is the strongest possible

 3     language that Congress could have used and then

 4     additionally, the mandamus claim is predicated on some

 5     sort of duty owed to the plaintiff which they cannot

 6     establish here.     It is the secretary going --

 7                 THE COURT:    It's 72 degrees, Joe.     Come on up.

 8     You don't have to ask permission.

 9                 Sorry, sir.    It is a running joke in the

10     building.    Basically I keep this at 68 usually.         Somehow

11     we got it to 72.

12                 MR. SCHWEI:    I promise it was not me.

13                 THE COURT:    Go ahead.   You were talking about

14     the mandamus claim is predicated on some sort of duty

15     owed to the plaintiff that they can't establish.

16                 MR. SCHWEI:    Correct, Your Honor.     They cannot

17     establish that the Secretary owed a mandatory ministerial

18     duty in connection with the overall rulemaking procedures

19     related to the fiscal year 2014 DSH payment which was the

20     first year that it was in effect.        So I don't think the

21     mandama's claim would overcome the preclusion provision,

22     and I certainly don't think it would be overcome as a

23     claim that's appended purely for purposes of

24     manufacturing jurisdiction.

25                 THE COURT:    Would you agree that this FFY2014
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 25 of 60
                                                                       25


 1     merged hospital policy is a change in the substantive

 2     legal standard governing benefits or payments for

 3     services and that, therefore, he could only implement the

 4     policy by regulation?

 5                MR. SCHWEI:    No, Your Honor.

 6                THE COURT:    That wasn't the answer I expected.

 7                MR. SCHWEI:    Let me distinguish between two

 8     parts of the question.      Just to answer the second part,

 9     does it need to be done by regulation, the answer is yes

10     because all IPPS, the inpatient, those must be done by

11     regulation.

12                As to the first part, is this a change in

13     policy, I would say no.       This was the very first year the

14     payment was enacted and in effect, so they were creating

15     policy at the outset.

16                THE COURT:    The payment for fiscal year '13 was

17     changed by statute and this is a new payment, a different

18     payment?

19                MR. SCHWEI:    Correct.    It is the Affordable Care

20     Act which became effective fiscal year 2014 for this

21     payment, so it was the first Congress or HHS had ever

22     implemented this payment.

23                THE COURT:    My last question is whether you know

24     what's the status of the D.C. case, the DCH case that you

25     argued sometime ago?
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 26 of 60
                                                                           26


 1                 MR. SCHWEI:    We do not have an update since it

 2     was argued in September 2018.         Obviously we will apprise

 3     this Court if we -- if and when the D.C. Circuit issues a

 4     decision, but obviously I cannot predict when that may

 5     occur.

 6                 THE COURT:    I'm sorry.     I said it was a last

 7     question.    It wasn't.    What is the Government's position

 8     in this regard?     Would the Secretary have had the

 9     authority to promulgate this policy without notice and

10     not comment?

11                 MR. SCHWEI:    Again I think the statute requires

12     the prospective payment rulemaking to be done through

13     notice and comment in the Federal Register.          It is an

14     entirely separate question whether a plaintiff can

15     obtain --

16                 THE COURT:    That wasn't my question.     That's

17     fine.    I thought that was going to be your answer.            I

18     have been surprised by some of yours, so I wanted to be

19     sure.    Give me a minute to see if I've skipped anything

20     else.    That's all I have for now.       Thank you very much.

21                 MR. SCHWEI:    Thank you.

22                 THE COURT:    Mr. Roth.     Let's start with what

23     claim or claims you are making here.         It strikes me that

24     you are trying to attack the substance of your statement

25     and formula or factors that create that estimate.
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 27 of 60
                                                                         27


 1                MR. ROTH:    Yes, Your Honor.     At least that.

 2     We're attacking the way -- more fundamentally attacking,

 3     Your Honor, and I think I answered your question, but if

 4     not, I will elaborate in this way.        What we're

 5     fundamentally -- the fundamental problem here for Yale

 6     New Haven Hospital is that the data -- that the whole

 7     purpose of this uncompensated care disproportionate share

 8     hospital formula, the whole purpose of it was to

 9     compensate hospitals who didn't get compensated by having

10     insured patients. That's the whole purpose.

11                What the Secretary did was excluded all data for

12     Hospital of Saint Raphael.       That was the problem.      And

13     the reason that that happened, though, was because of a

14     series of procedural defects.        Had those procedural

15     defects not occurred, Your Honor, this policy never would

16     have been implemented in 2014.

17                THE COURT:    You can't say that.

18                MR. ROTH:    I can say, Your Honor, that the first

19     time that it went through notice and comment rulemaking,

20     the first opportunity the Secretary had to deal with it,

21     he withdraw -- he changed it and he didn't go through the

22     notice and comment rulemaking in 2014.

23                And when the language that was used in 2014, is

24     even left open the possibility of what was going to

25     happen in 2015 with respect to the treatment of merged
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 28 of 60
                                                                        28


 1     hospitals.

 2                THE COURT:    If that's what your case is about,

 3     why are you asking for me to order the Secretary to

 4     recalculate your payment under the formula that you like,

 5     in other words, the 2015 formula, because that sure

 6     doesn't sound like process when you asked me to do that.

 7     That's he got it wrong and I get to fix it.

 8                MR. ROTH:    Fair question, Your Honor.      In the

 9     normal course of an APA-type challenge like this, the

10     request would be go back for clarification, further

11     explanation, whatever the Court would need.          In this

12     instance, what we have is a policy that the Secretary has

13     never implemented for years and years and years before

14     2014.

15                THE COURT:    I don't understand has never

16     implemented.     If he hadn't implemented, you wouldn't be

17     here complaining.

18                MR. ROTH:    The policy -- the point is that the

19     policy that is at issue in 2014 had to do with how to

20     treat merged hospitals, right?        And the Secretary had

21     changed direction in 2014 in a final rule only and then

22     it abandoned that in the following year.

23                So I accept your correction, Your Honor, that

24     the only year it was applied was in fiscal year 2014

25     without explanation.
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 29 of 60
                                                                       29


 1                THE COURT:    All right.    Well, I guess I will ask

 2     point blank.     You have argued that you think Florida

 3     Health is wrong.     I guess I really struggle with given

 4     the Complaint it had in front of it, which I don't read

 5     to be a procedural due process.        I know counsel pointed

 6     me to the District Court opinion.        I will go back and

 7     look at that and if we can access the Complaint, I guess

 8     I will access that.

 9                But I don't read the circuit's opinion as

10     focusing on what I think you have tried to do at least in

11     part of Count Two and in paragraph 3 of the relief which

12     is to complain about process.        Okay.   I don't think they

13     addressed that.     And I think that the District Court

14     Judge in DCH has kind of said that, you know, like this

15     Complaint is a little different from that one, but I

16     think they lose under Florida.        The challenge for me I

17     think is clearly you're precluded from saying the

18     estimate is wrong.

19                MR. ROTH:    Florida?

20                THE COURT:    You are precluded.     I think I'm

21     stating instead of a question.        The preclusion statute

22     has to mean something.      And I think that I don't know in

23     every word or every line of the Florida decision on the

24     D.C. Circuit, but I would say as a general matter, I

25     think they are right that when it says you can't
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 30 of 60
                                                                            30


 1     challenge under any statute or otherwise, the estimate,

 2     that has to -- there's was the period I guess.           But if

 3     you are going to challenge an estimate, you're arguing,

 4     well, the data they used didn't include the right data.

 5     Well, to me, what is the estimate but the data used.                You

 6     are saying the estimate is wrong.        Why?     Because of the

 7     data.   They can't be uncoupled and so I don't know.            I

 8     guess the Congress could have said you can't attack or

 9     appeal the estimate or anything that went into

10     calculating the estimate or deriving the estimate or the

11     data.   They could have gone on and on and on.          But I

12     don't think they needed to.       You tell me why I'm wrong.

13     You obviously argue it in your brief.           What I'm saying is

14     you are going to have to persuade me of it.

15                MR. ROTH:    I don't recall ever saying the

16     Florida Health Science was wrong.        I'm fine with Florida

17     Health.

18                THE COURT:    You are trying to distinguish

19     yourself from it.

20                MR. ROTH:    I think the facts distinguish us.            So

21     let's talk about.      So from the moment Florida Health

22     Sciences was brought, the Medicare reimbursement bar was

23     okay.   This is kind of a long shot because it had to do

24     with exactly the thing that --

25                THE COURT:    That second paragraph.
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 31 of 60
                                                                            31


 1                 MR. ROTH:    In that second paragraph.     It was the

 2     period of time.     What happened is this one hospital.

 3     This one hospital it turned out that they had gotten a

 4     revised Medicare Cost Report in April 2013 instead of

 5     March of 2013.     Therefore, the whole thing should be

 6     attacked.     What I love about the Florida Health Sciences

 7     is that, you know, in Judge Griffin says even if we gave

 8     the narrowest reading possible to this preclusion

 9     statute, we're not going to get to where you need to go.

10     I accept that.     Right.

11                 The problem with the DCH District Court opinion,

12     it didn't mention the repeal in Fiscal Year 2015 which is

13     crucial.    The bigger problem with DCH --

14                 THE COURT:    You are going to explain to me that

15     statement but you go ahead.

16                 MR. ROTH:    Let me make the second point and come

17     back to the first one.        With respect to the APA issue,

18     Administration Procedure Act issue, we were surprised by

19     what came out in the final rule because we didn't expect

20     there to be this departure from this long standing policy

21     with respect to DSH payments, right.         DCH doesn't raise

22     that issue.     DCH Hospital didn't raise that issue.           Do

23     you know why, Your Honor?        I don't know if I made this

24     clear in our papers.        It is because they are the ones

25     that submitted the comment.
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 32 of 60
                                                                         32


 1                 THE COURT:    That would be my question to you.

 2     How is it that another hospital is able to comment on the

 3     very thing you're unhappy about during the comment

 4     period?     How can it be then that you didn't have notice

 5     and an opportunity to comment?        Are they just brilliant

 6     that they saw this issue?       Nobody else would have seen

 7     it.

 8                 MR. ROTH:    I have the answer to that.     That's a

 9     really good question, and it was only preparing today

10     that it was like, oh, that's the answer to the question.

11                 So what happened was the Yale New Haven merger

12     with Hospital of Saint Raphael finished in September 12,

13     2012.     We have four other hospitals that have this issue.

14     All of those mergers took place in 2012.

15                 So when the 2014 proposed rule came out, it

16     identified DSH amounts for both of the hospitals.           But

17     the merger that was at issue in DCH of the two Alabama

18     hospitals that occurred in 2011, when the information

19     came out for them, only one of their hospitals were

20     listed and they didn't know why.        So they wrote a

21     comment.     What's going on here?     Don't you have the same

22     policy that you have had for years of including -- in

23     fact, what they did they even met with the agency to say

24     aren't you going to include all DSH for the purposes, so

25     while that particular hospital had notice, we had none.
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 33 of 60
                                                                       33


 1     No notice.    Not in the language and not in the tables.

 2                THE COURT:    I'm struggling with why they are

 3     different than you.      I understand that they were a year

 4     earlier and you're a year later.        I don't understand why

 5     that drives a different conclusion.

 6                MR. ROTH:    It drives different facts about the

 7     notice.    You had asked the question about notice from the

 8     proposed rule.     We had no notice because both of our

 9     hospitals both Yale New Haven and Hospital of Saint

10     Raphael were included in that proposed rule in the tables

11     that were attached to that proposed rule.

12                The two Alabama hospitals at issue in DCH

13     including DCH Regional, they only had one hospital listed

14     so they knew something was up.        There's 4300 IPPS

15     hospitals and we can't know everything about all of them.

16     We know that our two hospitals were listed so Yale New

17     Haven, in particular, had no reason to comment because in

18     2011 data, it showed both hospitals, both qualified for

19     Medicare disproportionate share.        Both were then merged

20     2012.

21                The policy had always been to give hospitals the

22     benefit when they merge and accept the provider

23     agreement.    What I don't know is whether the hospitals in

24     Alabama didn't accept the provider agreement.          If that's

25     not true, then their data would not have been included.
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 34 of 60
                                                                       34


 1                 THE COURT:    If they didn't accept it?

 2                 MR. ROTH:    Right.   When this came out in August

 3     of 2013, what we did is we figured that the Alabama

 4     hospitals didn't accept the provider agreements.           We

 5     figured that must have been what happened to them why

 6     there was only one.

 7                 But in ours, Yale New Haven accepted all

 8     liabilities for Hospital of Saint Raphael.

 9                 THE COURT:    Let me ask this.    Are you saying

10     that in the proposed rule itself, not the attachments,

11     with the listing of that you had the two hospitals

12     reflected in that attachment, your numbers, but in the

13     language of the rule, did that change between the

14     proposed rule that had an attachment showing the two

15     hospitals and the final rule which in substance says, one

16     hospital?

17                 MR. ROTH:    The proposed rule was absolutely

18     silent.     It had nothing about the merged hospital policy

19     at all.

20                 THE COURT:    When I go to the final rule, how do

21     I learn it's one hospital for you?        Is there language in

22     the rule?

23                 MR. ROTH:    There was a language in the final

24     rule.

25                 THE COURT:    That language wasn't in the proposed
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 35 of 60
                                                                         35


 1     rule?

 2                MR. ROTH:    Not at all.    There was nothing about

 3     merged hospitals in the proposed rule at all.          Totally

 4     silence.    In the tables, there was just a way we had seen

 5     it in every other year.       We thought okay.     So that's why

 6     it was a surprise and we contacted the agency probably a

 7     day or two after the final rule came out and said what's

 8     going on here.

 9                THE COURT:    Right.   They ignored you basically.

10                MR. ROTH:    They said come see the court

11     ultimately.     They are the ones who told us to pursue our

12     administrative remedy.

13                THE COURT:    They hadn't talked to their lawyer

14     yet.

15                MR. ROTH:    I think they had talked to their

16     lawyer.

17                THE COURT:    Give me a moment.     I'm off track.      I

18     want to figure out where I'm going to jump in.          But all

19     of that, all of that makes -- makes you maybe have a

20     claim over which I have jurisdiction which attacks the

21     process, right?

22                MR. ROTH:    And if I could, could I comment or

23     would you like me to wait, Your Honor?

24                THE COURT:    Go ahead.

25                MR. ROTH:    The other point that's so important
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 36 of 60
                                                                          36


 1     here is that the rulemaking requirements that you asked

 2     Mr. Schewi about, where he said ultimately yes, notice

 3     and comment does apply.         There's a specific statute

 4     1395hh and (a)(2) and (a)(4) that make those requirements

 5     that apply explicitly in the Medicare Act.

 6                 It is beyond the APA.       These are requirements on

 7     that statute.

 8                 THE COURT:    1395.

 9                 MR. ROTH:    hh.

10                 THE COURT:    Give me a minute.     I think I had it.

11     Right.     hh 42USC and the first paragraph is authority to

12     prescribe regulations, et cetera.         I have looked at that.

13                 MR. ROTH:    It is statutory.

14                 THE COURT:    Understood.     Why doesn't the waiver,

15     not the waiver, you know what I mean, the limitation on

16     review section say, okay, we normally would say that in

17     this area, you know, they promulgate regulations.            You

18     have to do it a certain way, but, you know, this is a

19     whole new ball of wax.         We have the Affordable Care Act.

20     Everybody is screaming about it anyways, so let's get it

21     done.    We don't want to have 4,000 lawsuits around the

22     country.     The poor district judges are too busy anyways,

23     so we'll just put a lid on it.         You can't go to court.

24     You can't have any judicial review under any statute or

25     otherwise.
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 37 of 60
                                                                            37


 1                MR. ROTH:    Except, as Your Honor knows, it

 2     doesn't say that.      It would be completely inconsistent

 3     with the whole purpose of the statute.

 4                In other words, the Government and Congress

 5     could have very easily said there will no judicial review

 6     of anything relating to the process or the payment.

 7     Right.    Because we, our firm, we litigated McAllen, we

 8     litigate Athens, I personally litigated Palisades.              We

 9     have been all over this substantive versus procedural

10     distinction for almost thirty years with Congress.

11     Congress knows very well what's going on in this area.

12                If Congress wanted to shield and the reason, of

13     course, that Congress didn't do that is because they

14     can't.    They can't preclude the judiciary as the D.C.

15     Circuit said in the COMSAT decision.         As Justice Ginsberg

16     said that that that you can't take away the ability of

17     the judiciary to do its job unless there is -- because

18     that involves separation of power issues.

19                THE COURT:    How do you get to ask me to order

20     the Secretary to recalculate your payment?          How do I do

21     that?    Your payment is based upon this thing called the

22     estimate, right?

23                MR. ROTH:    Right.

24                THE COURT:    And the Congress printout, it can't

25     say more clearly you will have no judicial review anyway
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 38 of 60
                                                                       38


 1     you can think of of the estimate.        How do you get to have

 2     me?   How do you plead a claim and ask for a remedy that

 3     says just wipe out what the secretary did?          Let's pretend

 4     it's '15.     We'll do what he did in '15.      Tell him to give

 5     us a better number.

 6                 MR. ROTH:   It is a fair -- it is a fair comment,

 7     Your Honor, and I have two answers, neither which may

 8     particularly resonate with you.        One is ever since we

 9     brought the first case, we had to make sure we met

10     jurisdictional requirements which were $10,000 at the

11     provider reimbursement review board and then court and

12     even though it's a federal judicial, federal Medicare

13     challenge.

14                 The other is that is that ultimately that's kind

15     of what we want to do is get paid for this.          So we didn't

16     want to preclude the Court from actually accepting the

17     fact because going to the point that you made, Your

18     Honor, is that you had said what happen.         The big problem

19     that I think you're struggling with and that the panel in

20     DCH struggled with at the circuit court was the

21     Government is not giving you any limit to the preclusion

22     language.     Not giving you any.     They are making you kind

23     of formulate it.     As I thought Judge Millett, in

24     particular, was very powerful in saying there has to be

25     some limit.     She used the example of the calculator that
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 39 of 60
                                                                       39


 1     had the broken button on it.       Even under those

 2     circumstances, counsel for DOJ they are trained to not

 3     accept.     That's a hypothetical.     But obviously I think

 4     the Court knew at that point that there was essentially

 5     in the recognition that there had to be some limitation

 6     to the preclusion language and that limitation to the

 7     preclusion language is what applies here.

 8                 If there is no limitation to the preclusion

 9     language then what that does it gets us into, like you

10     said, mandamus, all writs acts, ultra vires.          It gets you

11     into these other -- into this other area of review on

12     this.     If we get into that kind of area, I think this

13     Court could order that relief.

14                 THE COURT:    I think that's a bridge too far for

15     the district court judge who thinks there's such thing as

16     separation of powers and different branches have

17     different things to do.       Maybe that's the appropriate

18     remedy.     I don't know.

19                 You mentioned separation of powers, but I don't

20     know that you really made any argument about it that

21     wouldn't be fairly characterized as conclusory argument.

22     Am I being unfair to you?       What argument supports that

23     claim?

24                 MR. ROTH:    I think the reason that we pled it

25     that way and only mentioned it if for one paragraph in
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 40 of 60
                                                                             40


 1     our response, we had the one brief on this thing, was to

 2     really try to drive home and maybe inappropriately to

 3     drive home that we believe that this issue rises to the

 4     level of constitutionality because of the Secretary's

 5     lawyer at the Department of Justice failure to say that

 6     there's any limitation on preclusion because they have

 7     this disruption which I'm happy to explain to you why

 8     that is a false concern.

 9                 THE COURT:    Let's hold that for a second.         Let

10     me finish up with what I had.        Then I made a note.        You

11     seem to also plead, well, due process claim but a

12     substantive due process claim.        Are you trying to plead

13     that?

14                 MR. ROTH:    The substance of our claim it

15     basically relies on the statutory 1395hh requirements

16     which then in addition to that, the statutory use of

17     appropriate data and if I can at least open the door on

18     this subject and if you want to slam it shut, I'm

19     sympathetic to it.

20                 THE COURT:    You can try.   I'm not sure I agree

21     with the Government on the scope of this limitation on

22     review.     I don't see how you get an estimate without

23     data.     And I don't see how you are going to argue to me

24     that absent some bizarre conduct by the Secretary because

25     they chose one set of data and you like another set of
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 41 of 60
                                                                       41


 1     data, I'm going to correct that.

 2                 MR. ROTH:    That was certainly -- that

 3     characterization comes out of Florida Health Sciences and

 4     that's the kind of thing that the Department of Justice

 5     presented here, but of course, that's not the situation

 6     because the situation here was what they did procedurally

 7     was they -- we're not questioning the data.          They got the

 8     data right for Hospital of Saint Raphael for goodness

 9     sake and they got the data right for Yale New Haven

10     Hospital.    So we have not qualms about the data they

11     used, but what they did do is they then, having decided

12     what the right data is, they excluded the data.

13                 Now excluding the data they found to be

14     appropriate is a violation of that statute so

15     substantively that's the problem.

16                 THE COURT:    Maybe they decided between the

17     notice that showed the data that you say is the right

18     data and promulgation of the regulation, the Secretary

19     made a decision that wait a minute, we're a little short

20     of money here.     We have a tight budget and I think what

21     we're going to do is if these people don't want to roll

22     their work under their own number, we won't include them

23     this year.

24                 Maybe next year we'll do it, but for now, we're

25     going to skip that.      They can change their mind.
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 42 of 60
                                                                         42


 1                MR. ROTH:    First of all, they can't do it

 2     legally.

 3                THE COURT:    Let's say they gave a notice and

 4     said we told you you are going to have both hospitals,

 5     but we thought about it and listened to the comments.             We

 6     think we're going to do the one hospital number and they

 7     announced it, told you, gave a chance to complain, then

 8     chose that route.      Why couldn't they do that?

 9                MR. ROTH:    Two responses.    The first on is, as

10     you know, I have been litigating these Medicare cases for

11     32 years and the premise is incorrect.         There's no extra

12     money from the Government.       It's a zero sum.     They come

13     up with the money in Factor Three, 7.785 billion dollars.

14     The only question is who gets it.

15                THE COURT:    Let me erase my comment.      Let me say

16     that they reflect upon their proposal of including all

17     these merged no longer existing hospitals whose number

18     has been taken over by the successor hospital and they

19     say we don't like that practice.        I don't know why.

20     Let's assume.     But there's a reason, probably could be a

21     reason.    Let's assume it is a reasonable reason of why

22     they really want to discourage that.         Okay.   So they

23     decide all right.      This is how we're going to discourage

24     it.   We're going to make everybody migrate all that data

25     into the one remaining hospital and stop this two
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 43 of 60
                                                                        43


 1     hospital thing.     So the way we'll do it is by saying you

 2     won't get paid if you don't do it.        They tell you and

 3     then they do it.     You are telling me that I can say

 4     that's illegal and I should reverse the Secretary and

 5     tell her she can't do that?

 6                 MR. ROTH:    If they properly follow notice and

 7     comment rulemaking?

 8                 THE COURT:    They follow all of that.

 9                 MR. ROTH:    That's a different case.

10                 THE COURT:    I know it is.   That's why it is a

11     hypothetical.

12                 MR. ROTH:    But if they did something that we

13     thought was -- we would have the legality of the

14     appropriate data question, number one, because if you

15     remember in the DCH oral argument, Judge Millett made a

16     similar hypothetical.      She said what if they just said

17     fiscal year 2014 is too complicated.         We won't include

18     any data from any merged hospitals at all.          That's the

19     question.

20                 The response from the Government lawyer,

21     well-prepared Government lawyer.        He said well, that's

22     not our case.     So but if the Secretary did something that

23     was flatly contradicted by the statute, it would be very

24     hard to pry it open in light of that preclusion statute.

25     I will grant you that.
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 44 of 60
                                                                       44


 1                 THE COURT:    A cabinet secretary promulgating

 2     regulations really got to be outside the realm of

 3     reasonableness and beyond the pale for a judicial review

 4     to say you made the wrong choice, right, as a general

 5     principle?

 6                 MR. ROTH:    Right and here, Your Honor, the

 7     Secretary has given that judge or you cover.          Because

 8     when it came to the next year and the first thing she

 9     said was, you know what, we had the thing we did at the

10     end of last year, and we realized it didn't result in

11     appropriate payment and appropriate data on which to make

12     these payments.     So whatever it is this thing that we

13     think that would help us in our very difficult case to

14     say yeah, this is an example of something that's like

15     COMSAT and Southwest Airlines so beyond the pale that it

16     actually justifies judicial action.

17                 THE COURT:    My hypothetical ends.     I will agree

18     with you.     I don't think it's beneficial to take it

19     farther.     I don't think the fact they did it one way one

20     year that makes the prior year irrational and capricious

21     or whatever standard you would have to meet.

22                 MR. ROTH:    On the Fox television, Your Honor,

23     what we wrote in our brief, we gave you one snippet from

24     federal fiscal year 2016 final rule where the Secretary

25     made clear that how she treats merged hospitals for
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 45 of 60
                                                                       45


 1     purposes of the wage index.

 2                We attached a PRB decision that states how it is

 3     done for DSH hospitals, Medicare disproportionate share

 4     hospitals.     The problem with 2014 is that it's a

 5     departure and even under Fox Television in Paris there

 6     had to be some explanation about why they changed gears

 7     and there was none in 2014.

 8                THE COURT:    Isn't that good you used that word

 9     "disruption" because I wrote it down before.          How can it

10     be a disruption or a change in practice or policy when

11     this statute was just passed?        They never had a policy

12     under this statute.      How can it be a departure?       I'm

13     shocked they departed from their historic practice.

14                MR. ROTH:    I have the answer for you and it is a

15     programmatic answer.      Because although things have

16     changed now for 2019, in 2014, the way that the Secretary

17     decided to implement the uncompensated DSH program was to

18     use data from what's called traditional DSH, the original

19     DSH program.     They used --

20                THE COURT:    Historic data.

21                MR. ROTH:    The historic.     There was only 25

22     percent.     It was 100, then 25 percent but the point is to

23     say that what our argument of lack of departure is

24     because they treated DSH always the same way up until

25     2014.   Then because they used the same data for UC DSH
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 46 of 60
                                                                         46


 1     for 2014, they changed the way they did it.          That was the

 2     change so although there was a change to what percentage

 3     of DSH was old DSH versus uncompensated care DSH, they

 4     continued to use the same data and they used it in a way

 5     that was a complete departure from what they had done

 6     previously and then what they did in 2015 forward.

 7                 THE COURT:    I will reveal my ignorance.      As I

 8     understand '14, the change was that they went to the

 9     25/75.    They did 25 percent of the money, the money that

10     they had, they did 25 percent the way they had been doing

11     it.   Then they did 75 percent with this prospective

12     estimate or whatever they called it based upon the future

13     payments?

14                 MR. ROTH:    Correct.

15                 THE COURT:    The use of the two hospitals in say

16     2010 when they did it on historic data.         If you merged in

17     '09, but you adopted the number of the dead hospital and

18     you are the survivor, you would get paid for both under

19     the historic 100 percent goes on history payment?

20                 MR. ROTH:    Correct.

21                 THE COURT:    Fast forward to '14.     Did they do

22     you get the two hospitals for the 25 percent piece they

23     kept using the old method of historic?

24                 MR. ROTH:    That's our understanding.

25                 THE COURT:    So this is all about -- this
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 47 of 60
                                                                           47


 1     problem, as you see it, of only allowing the one

 2     hospital's numbers to be put into the formula relates to

 3     the 75 percent prospective which, of course, estimated

 4     based on historic.

 5                MR. ROTH:    Where they used the same data.          They

 6     said because we don't have time to develop a whole new

 7     data strategy which took them four or five years, we're

 8     going to use the old DSH formulas for purposes of

 9     allocating the new DSH money.

10                THE COURT:    The 75 percent?

11                MR. ROTH:    Yes.   If they had changed entirely

12     that would be a different factual scenario.          That's not

13     what happened here.      That's in our papers, Your Honor.

14                THE COURT:    Give me a moment.     I wanted to ask

15     you this question, hypothetically assume I find

16     jurisdiction to hear your procedural claim.          I think you

17     framed under it under the APA as not excluded by the

18     preclusion of judicial review, and the case went forward

19     and I eventually issue a ruling of the summary judgment

20     or whatever it is on, after trial, whatever.          There's

21     eventually a ruling that gets affirmed and say I rule for

22     the plaintiff.     You didn't get your notice of comment

23     rights.    They screwed up.     Go back and do it again.        I

24     think that's what the remedy is, by the way.          We don't

25     get many judicial reviews up here.        I think that's the
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 48 of 60
                                                                             48


 1     remedy I give you.       And it went back.    They did

 2     everything perfect.       All the process, announced it, they

 3     got comments, they did the second announcement.               Look,

 4     they changed it a little bit.        This is what we think we

 5     want to do.     More comments.     Then they adopt what they

 6     said they were going to adopt.         No surprises.     No

 7     changes.     No dropping a hospital from a table.         That

 8     scenario do you agree that in that process, Yale may not

 9     eventually get anymore share of this pie?

10                 MR. ROTH:    These are very interesting

11     hypotheticals.     I'm going with your hypothetical.

12                 THE COURT:    I think that could happen but

13     whatever you can live in hope.

14                 MR. ROTH:    It will be.    Just as an aside, it

15     would be fascinating if the Secretary would actually say

16     some of that stuff because of the effect it would have in

17     other areas of Medicare.       They would have to say merged

18     hospitals aren't subject to liabilities.         I think it is

19     unlikely.

20                 I think you make a good point because if it went

21     back to cure a procedural defect, we have seen this in

22     some other Medicare cases recently, they have to do a new

23     notice.     Here's a new notice.     Give us your comments and

24     thank you for your comments.        But we're going to do what

25     we said we're going to do.       We cannot foreclose the
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 49 of 60
                                                                          49


 1     possibility that there would be no relief.

 2                 THE COURT:    I think I'm done with my questions

 3     for you if you can wait one moment.

 4                 (Discussion Off the Record)

 5                 THE COURT:    I don't have anymore questions for

 6     you, sir.    I do have a question or two for the

 7     Government's counsel if you don't mind.         If you want to

 8     address something, you have a few minutes.

 9                 MR. ROTH:    I have a couple of things I would

10     like to put on the record.       Will I get another chance?

11                 THE COURT:    Why don't you do that now.

12                 MR. ROTH:    Just a couple of quick hitters.         For

13     the record, there was a mention of the Palisades case,

14     the Palisades case, ultimately there was a limitation on

15     the remedy because of preclusion and judicial review, not

16     on jurisdiction.     On the disruption issue, the disruption

17     here there would be if whatever would happen on remand

18     even if there would ultimately be some kind of payment,

19     that payment would not require any kind of recalculation.

20     That's explained in our papers because the Government

21     already has a mechanism for reconciliation for hospitals

22     that become entitled afterwards.

23                 THE COURT:    You think that's automatic.      All

24     that would happen if they changed the rec and benefitted

25     you.
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 50 of 60
                                                                         50


 1                MR. ROTH:    Absolutely that's what would happen.

 2                THE COURT:    I want to understand.      Maybe I don't

 3     understand that process which I know you mentioned and I

 4     looked at it so I know it is there.         This is a pot of

 5     money, right?     And we're creating a formula to give each

 6     hospital their fair share presumably is a goal, right?

 7     If they gave you a million dollars and they gave Hartford

 8     Hospital two million dollars, and now they say no, you

 9     ought to get a million two, doesn't that mean Hartford

10     gets less?

11                MR. ROTH:    That's not how it works.      First of

12     all, one of the arguments I think Judge Silberman had an

13     interesting question about this in DCH.         The Government

14     said there's no reconciliation and they don't do that.

15     Judgment comes out of the judgment fund as replenished by

16     or from the Medicare program and all comes out of the

17     Medicare Trust Fund pot of money.        There's no redo and no

18     budget neutrality requirement for the DSH.          Even when

19     there is budget neutrality in the wage index, they don't

20     go back and redo.      That's not how the Secretary has ever

21     done it.

22                THE COURT:    They have to redo something.       Let's

23     say they go back and do a redo.        We ought to do the '15

24     and '14 two hospitals, you would put your hand out.             Your

25     general counsel would put his hand out and say give me
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 51 of 60
                                                                         51


 1     that five million dollars.

 2                MR. ROTH:    Right.   It would only apply to the

 3     hospitals affected but not a redo.        That's where I think

 4     the Government argument about minuscule effect of this

 5     .0006, whatever percent it is, that makes the point

 6     because there's five million dollars.         That's a lot of

 7     money obviously to Yale New Haven Hospital, but when you

 8     are talking about the IPPS, the Inpatient Prospective

 9     Payment, Medicare 600 billion and that program itself is

10     140 billion dollars, we're talking about hundreds of tens

11     of one percent.     So it is not something that they would

12     cause a redo.

13                So the Government's focus on a minuscule effect

14     I think supports our view that, in fact, there will be,

15     it undermines their disruption language.

16                The last point I will make and I will sit down.

17     Thank you your patience.       The Government counsel said at

18     least four times about the language in preclusion statute

19     being the strongest language possible and obviously the

20     language could be a lot stronger.        It could have

21     precluded the review of these kind of mythological

22     challenges, knew full well it had to do it.          All it did

23     was address the estimate in a situation where the

24     estimate is not being challenged but the rules that were

25     used to generate the estimate.
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 52 of 60
                                                                         52


 1                THE COURT:    Okay.   Thank you very much.      I'm

 2     interested particularly, but I will give you a moment or

 3     two to responded to anything else you want to.          I'm

 4     interested in knowing if counsel misspoke in any way when

 5     he spoke about the initial publication of the proposed

 6     policy included a table that reflected the two hospital

 7     approach except for some exceptions but not Yale New

 8     Haven.    Yale and Saint Raphael's was there, and that when

 9     it was finalized and promulgated, that it did not call

10     for inclusion that was reflected in the table in the

11     notice.    Is he mistaken about that?

12                MR. SCHWEI:    I'm not sure I fully understand

13     Your Honor's the last half of that question.          Maybe I can

14     start with the proposed rule tables and take it from

15     there if there's confusion.

16                So the fiscal year 2014 proposed rule included a

17     table with hospitals projected Factor Three numerators.

18     In that table, there were separate entries for Yale New

19     Haven Hospital and Hospital of Saint Raphael. Critically

20     those separate entries were listed under the hospital's

21     separate provider numbers.       One of which at that moment

22     in time when the fiscal year 2014 proposed rule was

23     issued was no longer in existence.        The Hospital of Saint

24     Raphael provider number was no longer being used.             HHS in

25     calculating the Factor Three enumerators did not know
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 53 of 60
                                                                       53


 1     that.     So it listed them separately.      But it did so based

 2     on different provider numbers and specifically requested

 3     that providers inform HHS of any changes in hospital

 4     status such as closures and so the proposed rule made

 5     clear that HHS viewed these as two independent entities

 6     with separate provider numbers and requested updates if

 7     anything has changed.      So we think there was adequate

 8     notice.

 9                 The table itself is in the administrative record

10     that's been filed with the Court.

11                 THE COURT:    Can you give me the page number?

12                 MR. SCHWEI:    I believe it is 292.     If I can just

13     confirm.

14                 THE COURT:    That's fine.

15                 MR. SCHWEI:    Yes, page 292 and in the left-hand

16     column, it is captioned PROV, that's the provider

17     numbers.     If you cross reference it with the provider

18     numbers alleged in the complaint in this case, you see it

19     is listing them as separate.

20                 THE COURT:    Both of them are there separate?

21                 MR. SCHWEI:    Correct.   Under the separate

22     provider numbers.      In the proposed rule at 78 Federal

23     Register 27590, that's where HHS requests for hospitals

24     to notify them if there have been changes in the

25     hospital's status.
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 54 of 60
                                                                         54


 1                THE COURT:    Okay.   How many people, how many

 2     hospitals wrote and said this line item, this hospital,

 3     whatever, this provider number has been merged and we

 4     took over their number?

 5                MR. SCHWEI:    One set of hospitals did which was

 6     DCH which --

 7                THE COURT:    But I thought to listen to counsel,

 8     they were in a little different situation.

 9                MR. SCHWEI:    So there -- I don't think it is

10     reflected in the administrative record here, but the

11     tables for the proposed rule I believe did not include

12     the surviving hospital.       But we didn't think that's --

13     did not include -- I have it backwards.         Did not include

14     the expired, for lack of a better term, hospital.           But we

15     don't think that's dispositive of the notice issue which

16     again is sort of the merits of the claim.

17                THE COURT:    It is merits, though.      I kept saying

18     to myself this is the merits, not a motion to dismiss for

19     heaven sakes as 12(b)(1). It is jurisdiction so I

20     shouldn't keep asking questions.        But I can't stay away

21     from it I guess.

22                MR. SCHWEI:    We think this goes to merits.         But

23     number one, the table itself puts them on notice that HHS

24     views these as distinct entities.

25                THE COURT:    That's how they had been viewed
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 55 of 60
                                                                            55


 1     historically even when there was a merger situation,

 2     wasn't it?     Do you disagree with the idea that

 3     historically when they did the DSH calculations based on

 4     the history, that there were hospitals in those numbers

 5     and had merged maybe after the close period and somebody

 6     had taken over their number, they gave that surviving

 7     hospital the benefit of the two hospital numbers

 8     historically?

 9                 MR. SCHWEI:    I'm not sure exactly how the

10     traditional DSH calculation dealt with mergers.           I think

11     for purposes of the uncompensated care payment Factor

12     Three, the proposed rule says we're going to evaluate

13     Factor Three based on a hospital's provider number.             It

14     is CCN.     In conjunction with that statement, it puts the

15     hospital on notice.       We have you listed as two CCN'S.

16     One for Yale New Haven.       One for Hospital of Saint

17     Raphael.     At that moment in time, the merger had already

18     occurred.     HHS asked for updates.     Heard nothing and so I

19     don't think there's a meaningful lack of notice here.

20     The proposed rule --

21                 THE COURT:    Then maybe you will win on a motion

22     under 12(b)(6).

23                 MR. SCHWEI:    Fair enough, Your Honor.     If I can

24     speak to preclusion of procedural claims.

25                 THE COURT:    Go ahead.
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 56 of 60
                                                                           56


 1                 MR. SCHWEI:    You know, I don't think this topic

 2     was.

 3                 THE COURT:    I'm sorry.     This is so typical GSA.

 4     I called the gentleman up.       He did his magic.     It is now

 5     73 degrees in here.       Go ahead.     It's been a long day.

 6                 MR. SCHWEI:    We would be happy to provide

 7     supplemental briefing on this question in light of what

 8     Your Honor thinks the plaintiff might say.          I would note

 9     throughout the DC circuit cases as well as the Ninth

10     Circuit's cases they have applied preclusion regardless

11     of whether it's a substantive or procedural claim.

12                 THE COURT:    You said that to me.     But you never

13     told me where I'm going to find the Florida D.C. Circuit

14     case speaking in language that reflects clearly they were

15     addressing within the same bailiwick of preclusion, a

16     procedural notice and due process, whatever you want to

17     call it.     You pointed me to the district court or

18     something in the district court's language, but I don't

19     and again this is the way the circuit choices to write,

20     right?     They can make the case sound however they want

21     to, but the fact of the matter is its precedential value.

22     I don't know if I missed it.          They had such a dead on

23     preclusion issue in that case.          For heaven sakes, it is

24     exactly what the second paragraph says you can't do,

25     these people wanted to do.       So why would they ever.        I
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 57 of 60
                                                                         57


 1     don't know.     I just don't see that they talked about due

 2     process.

 3                MR. SCHWEI:    I agree with Your Honor that there

 4     was not a due process claim.       But there was a notice and

 5     comment claim in that case.       The district court makes

 6     that clear.     Respectfully, I think the precedential value

 7     comes from the Court's judgments.        The district court

 8     dismissed all claims as precluded including notice and

 9     comment.    That judgment in its entirety was appealed and

10     the D.C. Circuit affirmed that judgment in its entirety.

11     I think regardless of the period issue at play in Florida

12     Health Sciences Center, if procedural claims were allowed

13     to go forward, the D.C. Circuit would have been

14     compelled to distinguish between those two, but they

15     affirmed the judgment in its entirety.

16                THE COURT:    I guess what I'm trying to say -- I

17     won't repeat again what I'm trying to say.          I don't see

18     anything in their opinion that evidences they were

19     focusing on both substantive attacks on the period and

20     procedural complaints about a process that led to a

21     policy that picked a period.       If it is in here, I really

22     want you to tell me where it is, so I can be sure to go

23     back and read it again carefully but I don't see it.

24                MR. SCHWEI:    I think it comes from the District

25     Court's opinion plus the fact that the judgment was
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 58 of 60
                                                                       58


 1     affirmed.    But let me stop repeating myself.

 2                 THE COURT:    I was asking you to tell me a page

 3     and paragraph in the opinion where I will find that.

 4                 MR. SCHWEI:    I will do that with respect to

 5     other D.C. Circuit opinions so Texas Alliance involved

 6     notice and comment claims as well as this separate

 7     Medicare notice and comment statute.         That is made clear

 8     in the opinion at 681 F.3d, 408.        They describe the

 9     plaintiffs as bringing both types of claims.

10                 In 2017, in Knapp Medical Center.       The D.C.

11     Circuit makes clear that one of the plaintiff's claims

12     there is that HHS had failed to publish and accept

13     comments on a version of the policy.         They still held the

14     claims precluded.      That's at 875 F.3d 1127 and then the

15     Ninth Circuit in the Skagit decision.         The plaintiff

16     there claimed that the secretary violated the APA by

17     basing her decision on an improperly promulgated

18     substantive rule.      The Ninth Circuit held the claim was

19     precluded at 80 F.3d 383.       So I think consistent

20     throughout these cases is the procedural claims are still

21     precluded.    We would be happy to brief that issue

22     directly if Your Honor would find it useful.

23                 I have two more things I want to say on

24     different topics.

25                 THE COURT:    Go ahead.
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 59 of 60
                                                                        59


 1                MR. SCHWEI:    One is with regard to separation of

 2     powers, what Congress gives courts in terms of

 3     jurisdiction, Congress is free to take away.          At least

 4     the Tenth and Seventh Circuits have rejected the notion

 5     that Medicare preclusion provisions somehow violates the

 6     separation of powers.      The Tenth Circuit held that in

 7     Painter versus Shalala, 97 F.3d at 1359.         And the Seventh

 8     Circuit held as much in the American Society of Cataract

 9     and Refractive Surgeons versus Thompson 279 F.3d at 456.

10     Although Congress can create jurisdiction.          They can also

11     take it away.     There's no constitutional problem with

12     that.

13                The last thing I will say is with regard to this

14     notion of disruption.      I think regardless on what HHS

15     remedial options would be for this particular case,

16     adopting their interpretation of the preclusion

17     provision, even allowing only procedural claims to go

18     forward would have massive disruption to the underlying

19     DSH program because already we have seen over a thousand

20     hospitals file complaints.       Some of them are challenging

21     Factors One and Two, you know, nine billion dollars'

22     worth of money did HHS calculate that pool of money

23     properly or not.     I think HHS has the discretion about

24     how they would respond in terms of minimizing disruption

25     on the program, but allowing these types of claims to go
     Case 3:18-cv-01230-JCH Document 30 Filed 05/22/19 Page 60 of 60
                                                                        60


 1     forward ultimately would lead to the type of disruption

 2     that Congress wanted to avoid.        Unless Your Honor has

 3     further questions, thank you.

 4                 THE COURT:   No, I don't.    Thank you very much.

 5     All right then thank you both very much.         The Court will

 6     take it under advisement.       Obviously if you become aware

 7     before I issue my opinion of rulings from the D.C.

 8     Circuit on the pending case, I would appreciate a phone

 9     call to chambers to alert us so we don't overlook it as

10     it comes out as I'm working on a draft.         Thank you very

11     much.     We'll stand adjourned.

12                 (Whereupon, the above proceeding adjourned at

13     5:00 p.m.)

14                 COURT REPORTER'S TRANSCRIPT CERTIFICATE.

15     I hereby certify that the within and foregoing is a true

16     and correct transcript taken from the proceedings in the

17     above-entitled matter.

18

19     /s/     Terri Fidanza

20     Terri Fidanza, RPR

21     Official Court Reporter

22

23

24

25
